Citation Nr: 1701028	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  16-04 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected bilateral pes planus and/or a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In his January 2016 VA Form 9, the Veteran requested a hearing before a member of the Board.  In June 2016 correspondence, the Veteran withdrew his request for a hearing.

In September 2016, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The Board acknowledges that in a November 2016 statement, the Veteran's representative discussed entitlement to service connection for a right knee scar.  In support of this contention, the representative cited a September 30, 2016 VA examination report that recorded scars on the Veteran's left knee.  Effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  In light of the representative's November 2016 statement, the Board requests that the Agency of Original Jurisdiction (AOJ) contact the Veteran and his representative and provide them with the appropriate form to submit any claim regarding scars on either knee. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's right knee disability was a result of service or etiologically related to service.





CONCLUSION OF LAW

The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a right knee disability on two bases-direct and secondary.  During VA examinations conducted in September 2016, the Veteran stated that he injured his right knee in service during a wrestling injury in 1993 and a motorcycle accident in 1994.  Alternatively, in his September 2014 claims form, the Veteran stated that his right knee disability was caused or aggravated by his service-connected disabilities of bilateral pes planus and a right ankle injury.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To substantiate secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1376-77.

Following a review of the record, the Board finds the evidence to be approximately evenly balanced in regards to whether the Veteran's bilateral pes planus and a right ankle condition caused the Veteran's right knee condition.  Resolving reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

At the outset, the Board finds that the Veteran has a current right knee disability.  Specifically, during VA examinations on September 29, 2016 and September 30, 2016, the Veteran was diagnosed with a right knee strain.  

Moving to the medical nexus evidence, the Board finds that there is at least one probative positive opinion and one probative negative opinion as to whether the Veteran's bilateral pes planus and right ankle condition caused his right knee disability.  Specifically, during a September 30, 2016 VA examination, the examiner opined that the Veteran's right knee disability was at least as likely as not secondary to his bilateral pes planus and right ankle condition as they altered the Veteran's gait pattern.  The examiner concluded that changes in gait pattern can often cause "increased strain on the joint above causing pain and limited range of motion[.]"  

Conversely, during a September 29, 2016 VA examination, the examiner stated that it was less likely than not that the Veteran's right knee disability was related to his bilateral pes planus and right ankle condition because, while the Veteran's shoe-wear pattern was consistent with overpronation that could cause patellofemoral tracking issues with the knee, the Veteran's pattern of right knee pain was "not necessarily representative of patellofemoral syndrome."  Thus, the examiner concluded that the Veteran's right knee disability was not secondarily related to his bilateral pes planus or right ankle condition.

In light of the above medical nexus opinions, the Board finds that there is an approximately even balance of positive and negative evidence as to whether the Veteran's right knee strain was caused by his service-connected bilateral pes planus and right ankle disability.  As a result, the Board finds that the evidence is relatively in equipoise and the Veteran shall be given the benefit of the doubt; service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

Service connection for a right knee disability is granted.





____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


